DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 10/1/02020.
3.	This Office Action is made Non-Final. 
4.	Claims 1-15 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 10/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. US 20190082431 hereafter Yi (Note the provisional applications dated 2/13/2018, 12/3/2017 and et al. have support for disclosure relied upon).

As to Claim  1. (Original)    Yi discloses a method for communicating with a base station [i.e. BS] by a terminal [i.e. User Equipment-UE] in a wireless communication system, the method comprising [Fig. 1, Sections 0001, 0031: The present invention relates to wireless communications. The BS-20 is generally a station that communicates with the UE-10]:
receiving, from the base station [i.e. BS], downlink control information (DCI) [Section 0010: A method for transmitting downlink control information (DCI) by a base, station (BS) is provided] comprising scheduling information through a control resource set (CORESET) [Fig. 9 (Depicts DCI format and CORESET), Sections 0005, 0077: The DCI format is a predefined format in which the DCI is transmitted in the control channel; The DCI formats tell a user equipment (UE) how to transmit/receive its data on a data channel; and DCI format gives the UE, details such as number of resource blocks, resource allocation type etc. In other words, scheduling DCI may be transmitted from a CORESET placed in the symbols of the slot];
determining a time resource set indicated by the scheduling information [Section 0080: In each CORESET per DCI format, a set of patterns indicated in time-domain resource allocation field is configured] according to a first scheme [i.e. CORESET placed in first symbol of slot (See Applicant’s PgPub Section 0103 that states different scheme is CORESET configured in the front, middle or rear side of slot)] or a second scheme [i.e. CORESET placed in middle or last part of slot], based on a position of the CORESET in a slot [Section 0077, 0274:  Properties of the slot based scheduling based on the scheduling DCI present at any time during the slot; in other words, scheduling DCI may be transmitted from a CORESET placed (i.e. position) in the first OFDM symbols of the slot, or scheduling DCI may be transmitted from a CORESET placed (i.e. position) in the middle or last part of the slot. Explicit indication of time-domain resource allocation used to schedule DL/UL channels in a slot; for time-domain resource allocation scheme correspond to slot formats];
and communicating [i.e. PDSCH or PUSCH (see 0070: UE receive PDSCH and transmit PUSCH relating to data see 0005)] with the base station [Sections 0031, 0032, 0072: The BS generally communicates with the UE. DL denotes communication from BS and UL communication from UE. Time resource indicated based on PDCCH allocating DL or UL resources and start point of PDSCH/PUSCH correspond to the PDCCH] according to the scheduling information, based on the determined time resource set [Sections 0080, 0093, 0274: Explicit configuration per DCI size in a CORESET: A set of start and end positions of PDSCH and PUSCH, explicitly configured; and for CORESET/DCI format, a set of patterns which may be indicated in time-domain resource allocation field may be configured. Start position and end position for PDSCH indicated in DCI field may be interpreted based on the slot for PDSCH or PUSCH. Explicit indication of time-domain resource allocation used to schedule DL and UL channels in a slot; for time-domain resource allocation scheme, correspond to slot formats and data transmission start after CORESET].

As to Claim  2. (Original)    Yi discloses the method of claim 1, wherein, in case that the position of the CORESET is a front side in the slot, the time resource set is determined according [Section 0077, 0080:  Properties of the slot based scheduling based on the scheduling DCI present at any time during the slot; scheduling DCI may be transmitted from a CORESET placed (i.e. position) in the first OFDM symbols of the slot. In each CORESET per DCI format, a set of patterns indicated in time-domain resource allocation field is configured]
in case that the position of the CORESET is a back side in the slot, the time resource set is determined according to the second scheme [Section 0077: Properties of the slot based scheduling based on the scheduling DCI present at any time during the slot; scheduling DCI may be transmitted from a CORESET placed (i.e. position) in the middle or last part of the slot]
and the time resource set determined according to the second scheme has a timepoint coming after the time resource set determined according to the first scheme [Sections 0045, 0072, 0077: One slot consists of symbols; and a symbol refers to a signal transmitted during a specific time interval. A time resource indicates a time difference/offset based on a transmission time point corresponding symbols. A CORESET placed (i.e. position) in the first OFDM symbols of the slot; CORESET placed (i.e. position) in the middle or last part of the slot].

As to Claim  3. (Original)    Yi discloses the method of claim 2, wherein a default table [i.e. configured table] applied to the first scheme or the second scheme is preconfigured for the terminal [Tables 5, 8, 12, Sections  0081, 0086, 0089, 0181, 0275: In the configuration, size for time-domain resource allocation implicitly or explicitly indicated, depending on entries in tile configured table.  Time domain resource slot + scheduling including location of allocation in slot, and Index from a table which includes entries of same-slot scheduling with data durations. Number of slots, start slot index and/or start-end OFDM symbol are indicated by the index; and the index may be provided by the time domain resource assignment field of the DCI. Table configured per each UE with slot index],
and a table for the first scheme and a table for the second scheme are separately configured, or a value for the second scheme is calculated by adding an offset to a value of the table for the first scheme, or a row for the first scheme and a row for the second scheme are separately configured in one table [Sections 0081, 0181, 0275: In the configuration, the field size for time-domain resource allocation mas be implicitly indicated, depending on the number of entries in tile configured table. Table-12 shows an example of DCI formats/main features time domain resource allocation for each CORESET/SS type and RNTI. To minimize DCI overhead and scheduling flexibility, option is to utilize resource indication value (RIV), K+offset+0, K+offset+1, K+offset+2, K+offset+2, where K is the last OFDM symbol index of CORESET and offset is the offset between control region and the start of PUSCH for processing time, configured per each UE with slot index].

As to Claim  4. (Original)    Yi discloses the method of claim 3, wherein the position of the CORESET is determined by the first or last symbol of the CORESET [Section 0077: Scheduling DCI may be transmitted from a CORESET placed (i.e. position) in the first OFDM symbols of the slot, or scheduling DCI may be transmitted from a CORESET placed (i.e. position) in the middle or last part of the slot];
and in the communicating [i.e. PDSCH or PUSCH (see 0070: UE receive PDSCH and transmit PUSCH relating to data see 0005)] with the base station, an uplink signal is [Sections 0080, 0093, 0274: Explicit configuration per DCI size in a CORESET: A set of start and end positions of PDSCH and PUSCH, explicitly configured; and for CORESET/DCI format, a set of patterns which may be indicated in time-domain resource allocation field may be configured. Start position and end position for PDSCH indicated in DCI field may be interpreted based on the slot for PDSCH or PUSCH. Explicit indication of time-domain resource allocation used to schedule DL and UL channels in a slot; for time-domain resource allocation scheme, correspond to slot formats and data transmission start after CORESET].

As to Claim  5. (Original)   Yi discloses a terminal [i.e. User Equipment-UE] configured to communicate with a base station [i.e. BS] in a wireless communication system, the terminal comprising [Fig. 1, Sections 0001, 0031: The present invention relates to wireless communications. The BS-20 is generally a station that communicates with the UE-10]:
a transceiver [i.e. Transceiver-1430] configured to transmit and receive a signal [Section 0326: The transceiver transmits and/or receives a radio signal]; and a controller [i.e. Processor-1410] configured to [Fig. 14 (Depicts Diagram of UE-1400), Section 0325: A UE includes a processor and a transceiver configured to implement proposed functions, procedures and/or methods described in this description],
receive, from the base station [i.e. BS], downlink control information (DCI) [Section 0010: A method for transmitting downlink control information (DCI) by a base, station (BS) is provided] comprising scheduling information through a control resource set [Fig. 9 (Depicts DCI format and CORESET), Sections 0005, 0077: The DCI format is a predefined format in which the DCI is transmitted in the control channel; The DCI formats tell a user equipment (UE) how to transmit/receive its data on a data channel; and DCI format gives the UE, details such as number of resource blocks, resource allocation type etc. In other words, scheduling DCI may be transmitted from a CORESET placed in the symbols of the slot];
determine a time resource set indicated by the scheduling information [Section 0080: In each CORESET per DCI format, a set of patterns indicated in time-domain resource allocation field is configured] according to a first scheme [i.e. CORESET placed in first symbol of slot (See Applicant’s PgPub Section 0103 that states different scheme is CORESET configured in the front, middle or rear side of slot)] or a second scheme [i.e. CORESET placed in middle or last part of slot], based on a position of the CORESET in a slot 
[Section 0077, 0274:  Properties of the slot based scheduling based on the scheduling DCI present at any time during the slot; in other words, scheduling DCI may be transmitted from a CORESET placed (i.e. position) in the first OFDM symbols of the slot, or scheduling DCI may be transmitted from a CORESET placed (i.e. position) in the middle or last part of the slot. Explicit indication of time-domain resource allocation used to schedule DL/UL channels in a slot; for time-domain resource allocation scheme correspond to slot formats];
and communicate [i.e. PDSCH or PUSCH (see 0070: UE receive PDSCH and transmit PUSCH relating to data see 0005)] with the base station [Sections 0031, 0032, 0072: The BS generally communicates with the UE. DL denotes communication from BS and UL communication from UE. Time resource indicated based on PDCCH allocating DL or UL resources and start point of PDSCH/PUSCH correspond to the PDCCH] according to the scheduling information, based on the determined time resource set [Sections 0080, 0093, 0274: Explicit configuration per DCI size in a CORESET: A set of start and end positions of PDSCH and PUSCH, explicitly configured; and for CORESET/DCI format, a set of patterns which may be indicated in time-domain resource allocation field may be configured. Start position and end position for PDSCH indicated in DCI field may be interpreted based on the slot for PDSCH or PUSCH. Explicit indication of time-domain resource allocation used to schedule DL and UL channels in a slot; for time-domain resource allocation scheme, correspond to slot formats and data transmission start after CORESET].

As to Claim  6. (Original) The terminal of claim 5, wherein, in case that the position of the CORESET is a front side in the slot, the time resource set is determined according to the first scheme; in case that the position of the CORESET is a back side in the slot, the time resource set is determined according to the second scheme; and the time resource set determined according to the second scheme has a timepoint coming after the time resource set determined according to the first scheme [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim  7. (Original) The terminal of claim 6, wherein a default table applied to the first scheme or the second scheme is preconfigured for the terminal, and a table for the first scheme and a table for the second scheme are separately configured, or a value for the second scheme is calculated by adding an offset to a value of the table for the first scheme, or a row for the first [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim  8. (Original) The terminal of claim 7, wherein the position of the CORESET is determined by the first or last symbol of the CORESET, and the controller is configured to transmit an uplink signal to the base station through a physical uplink shred channel (PUSCH) or receive a downlink signal from the base station through a physical downlink shared channel (PDSCH) [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim  9. (Original)    Yi discloses a method for communicating with a terminal [i.e. User Equipment-UE] by a base station [i.e. BS] in a wireless communication system, the method comprising [Fig. 1, Sections 0001, 0031: The present invention relates to wireless communications. The BS-20 is generally a station that communicates with the UE-10]:
transmitting, to the terminal, downlink control information (DCT) comprising [Section 0010: A method for transmitting downlink control information (DCI) by a base, station (BS) is provided] scheduling information through a control resource set (CORESET) [Fig. 9 (Depicts DCI format and CORESET), Sections 0005, 0077: The DCI format is a predefined format in which the DCI is transmitted in the control channel; The DCI formats tell a user equipment (UE) how to transmit/receive its data on a data channel; and DCI format gives the UE, details such as number of resource blocks, resource allocation type etc. In other words, scheduling DCI may be transmitted from a CORESET placed in the symbols of the slot];
 and communicating [i.e. PDSCH or PUSCH (see 0070: UE receive PDSCH and transmit PUSCH relating to data see 0005)] with the terminal according to the scheduling information [Sections 0080, 0093, 0274: Explicit configuration per DCI size in a CORESET: A set of start and end positions of PDSCH and PUSCH, explicitly configured; and for CORESET/DCI format, a set of patterns which may be indicated in time-domain resource allocation field may be configured. Start position and end position for PDSCH indicated in DCI field may be interpreted based on the slot for PDSCH or PUSCH. Explicit indication of time-domain resource allocation used to schedule DL and UL channels in a slot; for time-domain resource allocation scheme, correspond to slot formats and data transmission start after CORESET],
    wherein a time resource set indicated by the scheduling information [Section 0080: In each CORESET per DCI format, a set of patterns indicated in time-domain resource allocation field is configured] is determined according to a first scheme [i.e. CORESET placed in first symbol of slot (See Applicant’s PgPub Section 0103 that states different scheme is CORESET configured in the front, middle or rear side of slot)] or a second scheme [i.e. CORESET placed in middle or last part of slot] based on a position of the CORESET in a slot [Section 0077, 0274:  Properties of the slot based scheduling based on the scheduling DCI present at any time during the slot; in other words, scheduling DCI may be transmitted from a CORESET placed (i.e. position) in the first OFDM symbols of the slot, or scheduling DCI may be transmitted from a CORESET placed (i.e. position) in the middle or last part of the slot. Explicit indication of time-domain resource allocation used to schedule DL/UL channels in a slot; for time-domain resource allocation scheme correspond to slot formats].

As to Claim  10. (Original) The method of claim 9, wherein, in case that the position of the CORESET is a front side in the slot, the time resource set is determined according to the first scheme; in case that the position of the CORESET is a back side in the slot, the time resource set is determined according to the second scheme; and the time resource set determined according to the second scheme has a timepoint coming after the time resource set determined according to the first scheme [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim  11. (Original)   Yi discloses the method of claim 10, wherein a default table [i.e. configured table] applied to the first scheme or the second scheme is preconfigured for the terminal [Tables 5, 8, 12, Sections  0081, 0086, 0089, 0181, 0275: In the configuration, size for time-domain resource allocation implicitly or explicitly indicated, depending on entries in tile configured table.  Time domain resource slot + scheduling including location of allocation in slot, and Index from a table which includes entries of same-slot scheduling with data durations. Number of slots, start slot index and/or start-end OFDM symbol are indicated by the index; and the index may be provided by the time domain resource assignment field of the DCI. Table configured per each UE with slot index],
 a table for the first scheme and a table for the second scheme are separately configured, or a value for the second scheme is calculated by adding an offset to a value of the table for the first scheme, or a row for the first scheme and a row for the second scheme are separately [Sections 0081, 0181, 0275: In the configuration, the field size for time-domain resource allocation mas be implicitly indicated, depending on the number of entries in tile configured table. Table-12 shows an example of DCI formats/main features time domain resource allocation for each CORESET/SS type and RNTI. To minimize DCI overhead and scheduling flexibility, option is to utilize resource indication value (RIV), K+offset+0, K+offset+1, K+offset+2, K+offset+2, where K is the last OFDM symbol index of CORESET and offset is the offset between control region and the start of PUSCH for processing time, configured per each UE with slot index];
and in the communicating [i.e. PDSCH or PUSCH (see 0070: UE receive PDSCH and transmit PUSCH relating to data see 0005)] with the terminal [Sections 0031: The BS generally communicates with the UE], an uplink signal is received from the terminal through a physical uplink shred channel (PUSCH), or a downlink signal is transmitted to the terminal through a physical downlink shared channel (PDSCH) [Sections 0080, 0093, 0274: Explicit configuration per DCI size in a CORESET: A set of start and end positions of PDSCH and PUSCH, explicitly configured; and for CORESET/DCI format, a set of patterns which may be indicated in time-domain resource allocation field may be configured. Start position and end position for PDSCH indicated in DCI field may be interpreted based on the slot for PDSCH or PUSCH. Explicit indication of time-domain resource allocation used to schedule DL and UL channels in a slot; for time-domain resource allocation scheme, correspond to slot formats and data transmission start after CORESET].

As to Claim  12. (Original)    Yi discloses a base station [i.e. BS] configured to communicate with a terminal [i.e. User Equipment-UE] in a wireless communication system, the base station comprising [Fig. 1, Sections 0001, 0031: The present invention relates to wireless communications. The BS-20 is generally a station that communicates with the UE-10]:
a transceiver [Transceiver-1630] configured to transmit and receive a signal; and a controller [Processor-1610] configured to [Fig. 16 (Depicts Diagram of BS), Sections 0338: The processor include integrated circuit; and the transceiver process radio frequency signals]:
 transmit, to the terminal, downlink control information (DCI) comprising [Section 0010: A method for transmitting downlink control information (DCI) by a base, station (BS) is provided] scheduling information through a control resource set (CORESET) [Fig. 9 (Depicts DCI format and CORESET), Sections 0005, 0077: The DCI format is a predefined format in which the DCI is transmitted in the control channel; The DCI formats tell a user equipment (UE) how to transmit/receive its data on a data channel; and DCI format gives the UE, details such as number of resource blocks, resource allocation type etc. In other words, scheduling DCI may be transmitted from a CORESET placed in the symbols of the slot],
and communicate [i.e. PDSCH or PUSCH (see 0070: UE receive PDSCH and transmit PUSCH relating to data see 0005)] with the terminal according to the scheduling information [Sections 0080, 0093, 0274: Explicit configuration per DCI size in a CORESET: A set of start and end positions of PDSCH and PUSCH, explicitly configured; and for CORESET/DCI format, a set of patterns which may be indicated in time-domain resource allocation field may be configured. Start position and end position for PDSCH indicated in DCI field may be interpreted based on the slot for PDSCH or PUSCH. Explicit indication of time-domain resource allocation used to schedule DL and UL channels in a slot; for time-domain resource allocation scheme, correspond to slot formats and data transmission start after CORESET],
wherein a time resource set indicated by the scheduling information [Section 0080: In each CORESET per DCI format, a set of patterns indicated in time-domain resource allocation field is configured] is determined according to a first scheme [i.e. CORESET placed in first symbol of slot (See Applicant’s PgPub Section 0103 that states different scheme is CORESET configured in the front, middle or rear side of slot)] or a second scheme [i.e. CORESET placed in middle or last part of slot], based on a position of the CORESET in a slot [Section 0077, 0274:  Properties of the slot based scheduling based on the scheduling DCI present at any time during the slot; in other words, scheduling DCI may be transmitted from a CORESET placed (i.e. position) in the first OFDM symbols of the slot, or scheduling DCI may be transmitted from a CORESET placed (i.e. position) in the middle or last part of the slot. Explicit indication of time-domain resource allocation used to schedule DL/UL channels in a slot; for time-domain resource allocation scheme correspond to slot formats].

As to Claim  13. (Original) The base station of claim 12, wherein, in case that the position of the CORESET is a front side in the slot, the time resource set is determined according to the first scheme; in case that the position of the CORESET is a back side in the slot, the time resource set is determined according to the second scheme; and the time resource set determined according to the second scheme has a timepoint coming after the time resource set determined according to [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim  14. (Original) The base station of claim 13, wherein a default table applied to the first scheme or the second scheme is preconfigured for the terminal, and a table for the first scheme and a table for the second scheme are separately configured, or a value for the second scheme is calculated by adding an offset to a value of the table for the first scheme, or a row for the first scheme and a row for the second scheme are separately configured in one table [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim  15. (Original) The base station of claim 14, wherein the position of the CORESET is determined by the first or last symbol of the CORESET, and the controller is configured to transmit an uplink signal to the base station through a physical uplink shred channel (PUSCH) or receive a downlink signal from the base station through a physical downlink shared channel (PDSCH) [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure;   1.	 Huang et al. US 2020/0280983 in particular Sections [0271] A network transmits NR-PDCCH on configured control resource set (CORESET) to the UE; Section [0282] Based on 3GPP TSG RAN WG1 Meeting #87 RAN1 Chairman's Notes, minimum granularity for monitoring DCI may be different in case of slot scheduling and mini-slot scheduling. For Section [0283] Considering a CORESET may start in the middle of a slot, if a time domain resource allocation pattern in the UE-specific table indicates resource allocation starting before the CORESET; Section [0284] A UE is configured with at least a control resource set (CORESET). The control resource set starts at an OFDM symbol index. The UE receives a DCI on the control resource set scheduling data transmission. The DCI indicates an index pointing to an entry in a UE-specific table configured by a NW. The UE receives scheduled data on resources with time domain allocated according to the index and an offset.

2.	Lin et al. US 2019/0222357 in particular Abstract [Methods and apparatuses for providing control resource set configuration in a wireless communication system are disclosed herein. In one method, a network node transmits a signal indicating at least a first duration and a bit map, wherein the first duration is time duration of a control resource set (CORESET) and the bit map indicates first symbol(s) of monitoring occasion(s) of the CORESET within a slot, and wherein a set of bit position indicates value one in the bit map. The network node is not allowed to transmit the signal such that an interval between two bit positions in the set in the bit map is smaller than a second duration]

Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 11, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477